DETAILED ACTION
This Final Office Action is in response to amendment filed on 06/22/2022.
Claim 1 has been amended. Claims 6 and 10 have been cancelled. Claims 1-5, 7-9 and 11-17 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed on 03/16/2020 are accepted.

Response to Arguments filed on 06/22/2022
Examiner submits that Tervo discloses receiving, by the user equipment 114 in Figure 1, key secrets, i.e. key collections 202 in Figure 2, from server 199 in Figure 1, where portions of the key collections are randomly selected in order to generate a symmetric key as described below, where the user equipment identifies a division/segment/string, randomly selected, of each key collection after receiving the key collections from the server 199, where each division partake in the assembling of a symmetric key as illustrated in Figure 2 of Tervo, which indicates that Tervo divides each of the retrieved key collections from the server 199 in order to select a random division from each key collection. Reynolds, discloses that the divisions/segments/strings are byte strings. Machani discloses receiving key parts from defined servers for encrypting particular data, See detailed mapping in claim 1 below. However, Tervo in view of Reynolds and Machani do not disclose that the key collections are retrieved from plurality of selected/defined sources/servers such that the retrieved key from the plurality of sources/servers are divided after being retrieved. Emphasis in bold below. Therefore, the applicant Remarks, Pages 8-9, regarding the newly added limitation, emphasis in italic “a first rule that defines particular secret data servers from which to retrieve secret data elements for division into the plurality of secret data element byte strings”, filed 06/22/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made further in view of a newly found prior art: Astigarraga et. al. (US 20140201539 A1), hereinafter Astigarraga. Please see detailed rejection below.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tervo et. al. (US 20140229386 A1), hereinafter Tervo in view of Reynolds (US 20190372945 A1), hereinafter Reynolds, Machani et. al. (US 9667416 B1), hereinafter Machani, and Astigarraga et. al. (US 20140201539 A1), hereinafter Astigarraga.

Regarding claim 1 (Currently Amended), Tervo teaches a computer-implemented method for generating a symmetric key for data encryption (Tervo [0020] discloses generating symmetric key based on two key parts from each key part collection, Figure 1 illustrates steps to generate symmetric key in (110)), the computer-implemented method comprising: 
receiving a first request from an entity to generate a first symmetric key for data encryption (Tervo discloses in [0045] the mobile payment application 180 on the user equipment 114 illustrated in Figure 1 receiving a transaction request, e.g. financial payment message, from a user as disclosed in [0029], and a as a result of the request, a symmetric key is generated using the features of selecting two key parts from each key part collection 202A-D illustrated in Figure 2); 
retrieving a first secret data element and a second secret data element for division into a plurality of secret data element [byte strings] in accordance with an encryption policy, wherein the encryption policy includes: [[;]] a first rule [that defines particular secret data servers from which] to retrieve secret data elements for division into the plurality of secret data element [byte strings for encrypting a particular data based on the particular data being encrypted] (Tervo Figure 1 (102-104) and [0027] “At 104, the server 199 may send the key parts collections generated and stored at 102 to user equipment 114…server 199 may share the key parts collections 202A-D with user equipment 114 including mobile payment application 180 by sending the key parts collections 202A-D.”, where the key part collection 1 202A and key part collection 2 202B in Figure 2 correspond to the first secret data element and a second secret data element, respectively, where the key part collections 202A-D are obtained via a secure connection, i.e. secret key part collections, as disclosed in [0027] “…user equipment 114 may obtain the initial key parts collections (and/or other software and/or data for the mobile application 180) via a secure connection using, for example, a symmetric key shared through asymmetric encryption”, where the retrieved key parts collections, by the application 180 at the user equipment 114 illustrated in figure 1 and 2(202A-D), are segmented/divided into a plurality of segments/divisions such that the application 180 at the user equipment 114 selects two segments/divisions from each key parts collections (202A-D) according to a random policy in order to combine the selected segments/divisions to generate a symmetric key Figure 2 (230) used for encrypting messages Figure 2 (280), as disclosed in [0030-0033], where the random selection of key segments/divisions for creating the symmetric ky for encrypting messages corresponds to the encryption policy, examiner notes that the random selection, by the user equipment 114, of two key segment/divisions from each key part collection 220A-D is a direct result of the system identifying each key part collection and ability to divide each key part collection when randomly selecting two key parts from each key part collection, this is consistent with how segments/divisions are selected in the specification of the instant application illustrated in Figure 5A-B and [0076] of the instant application), 
dividing, in accordance with the encryption policy, each of the first secret data element and the second secret data element into the plurality of secret data element [byte strings] (Tervo discloses in [0025] and illustrated in Figure 2 dividing each key part collection 202A-D, divided into 16 values 208 and each value is indexed with indexes 204, where the user equipment 114 randomly selects two key part from each key part collection 202A-D, i.e. randomly selecting two key parts from key part collection 202A, corresponding to first secret data element and two key part from the key part collection 202B, corresponding to second secret data element, and two key parts from key part collection 202C and two key parts from key part collection 202D, to generate a symmetric key, as disclosed in [0030-00031], where 
examiner notes that the selection, based on random selection corresponding to the encryption policy, by the user equipment 114, of two key parts from each key part collection 220A-D is a direct result of the system identifying each key part collection and ability to divide each key part collection when randomly selecting two key parts from each key part collection, this is consistent with how segments/divisions are selected in the specification of the instant application illustrated in Figure 5A-B and [0076] of the instant application); and 
generating the first symmetric key for data encryption based, at least in part, on combining a first secret data element [byte string] from the first secret data element and a second secret data element [byte string] from the second secret data element (Tervo [0030] “At 108, the application 180 at user equipment 114 may select key parts…application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”, [0031] “At 110, a symmetric key may be generated, based on the selected key parts…user equipment 114 and/or application 180 may select the key values from each of the selected key parts 220A-D and then combine those key values to form a symmetric key. Referring again to FIG. 2, the generated key is 7613167486354513 (at 230). This generated key represents the concatenation of the selected key parts values, 76 and 13, from the first collection, the key parts values, 16 and 74, from the second collection, the key parts values, 86 and 35, from the third collection, and the key parts values, 45 and 13, from the fourth collection.”).  
Tervo discloses, in Figure 2, 16 key part values (208) in each key part collection 202A-D, where only two key part values from each key part collection 202A-D are randomly selected, where the randomly selected 8 key part values are combined to generate a symmetric key, while it is obvious for one of ordinary skill in the art before the effective date of the claimed invention to conceive of the key part collections 202A-D comprising the key part values to be represented by bits or bytes on a computer device, where a subset of the key part collection, i.e. two key part value, is translated into a subset of the bits or bytes of the key part collection, which implies a subset of bits or bytes, however, Tervo does not explicitly indicate dividing a key part collection into byte strings. Emphasis in italic.
Reynolds discloses dividing secret data elements into byte strings (Reynolds discloses dividing a secure encryption key into key portions, where each key portion consists of a byte or two bytes of the encryption key, corresponding to a byte string, [0062] “A key portion may be any portion of the encryption key. For example, a key portion may be a nibble (4 bits) of an encryption key, a byte of an encryption key, two bytes of an encryption key, or any other portion of the encryption key…when the key portion is a byte, and the encryption key is 256 bytes, then the encryption key may be broken up into 256 key portions.” And further discloses subsequently, in e.g. [006], combining tokens, which comprises byte strings into a single value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo to incorporate the teaching of Reynolds to utilize the above feature, with the motivation of dividing encryption keys into portions such that impeding unauthorized entities from hacking the encryption key, as recognized by (Reynolds [0015]).
Tervo in view of Reynolds do not disclose the below limitations. 
Machani discloses wherein the encryption policy includes: [[;]] a first rule that defines particular secret data servers from which to retrieve secret data elements for encrypting a particular data based on the particular data being encrypted (Machani col. 6 line 1-4, 25-56, and illustrates in e.g. Figure 2 a Remote Management Server (RMS) 10, holding a first share 60 of a first master encryption key MEK1, where MEK1 is generated only for cluster 20 of enterprise 23, and the appliances 24, 26 and 28 are holding different key shares 66, 68 and 70, respectively, of MEK1. The same applies to other clusters and other enterprises.  In the case that an appliance, e.g. appliance 24 within the cluster 20 of enterprise 23 is to retrieve shares in order to reconstruct MEK1 to encrypt data, the system defines particular node/servers/appliances, from which the retrieval is to take place, i.e. the system defines retrieval sources, for the shares to be retrieved, from any of the particular appliances/servers within the cluster 20 in addition the required share 60 stored at the RMS, where the particular appliances from cluster 20 and RMS, from which the shares are to be retrieved, are defined based on the location of the data to be encrypted, i.e. the data is at any of the appliances in the cluster 20 are to be encrypted, then the RMS and only appliances in the cluster 20 partake in the process of retrieving from them the shares pertaining to MEK1, however, if the data is at any of the appliances in the cluster 42 are to be encrypted, then the RMS and only appliances in the cluster 42 partake in the process of retrieving from them the shares pertaining to MEK3, 
Col. 2 line  20-40 discloses  each Master Encryption Key (MEK) may be generated for and associated with an enterprise or cluster within the enterprise,
Col. 6 line 1-4, 25-56 discloses the required key share at the RMS that must be a part of any combination to reconstruct the master encryption key of the cluster, or the enterprise as illustrated in Figure 3 and col. 6 line 57-67, 
Col. 11 line 38-45 discloses the use of a plurality of shares, e.g. within a cluster, as taught and illustrated Figure 2, or within an enterprise as taught and illustrated in Figure 3, in addition to the required share at the RMS, in order to reconstruct the MEK as illustrated in Figure 10. 
Col. 12 line 27-32 and Figure 11 (323) illustrates master encryption key encrypts the sensitive data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds and Keshtkarjahromi to incorporate the teaching of Machani to utilize the above feature, with the motivation of Protecting and reconstructing master encryption keys without requiring administrative attendance, as recognized by (Machani Abstract, Col. 7 line 19-23 and throughout).
Tervo in view of Reynolds and Machani disclose the aforementioned limitations. Tervo discloses receiving, by the user equipment 114 in Figure 1, key secrets, i.e. key collections 202 in Figure 2, from one server 199 in Figure 1, where portions/divisions of the key collections are randomly selected in order to generate a symmetric key as described above, where the user equipment identifies a segment/string/division of each key collection after receiving/retrieving the key collections from the server 199. Reynolds, discloses that the segments/strings are byte strings. Machani discloses receiving already divided key parts from defined servers for encrypting particular data. However, Tervo in view of Reynolds and Machani do not disclose that the key collections retrieved from particular servers and that the retrieved key from the plurality of servers are divided after being retrieved. Emphasis in bold below.
Astigarraga discloses a first rule that defines particular secret data servers from which to retrieve secret data elements for division into the plurality of secret data element strings (Astigarraga illustrates in Figure 7 retrieving portions that makeup the secret encryption key from various sources, user portion, drive portion library portion, and once the aforementioned portions are received, an algorithm and combining of bits of each portion are utilized to reassemble the encryption key, where each portion is divided once retrieved, to determine their bits, which is utilized with an algorithm for reassembling the encryption key, [0065] “The reassembly module 325 may reassemble 525 the encryption key. In one embodiment, each portion constituting the encryption key maybe concatenated together in a specified order to reassemble 525 the encryption key. Alternatively, the encryption key may be a reassembled 525 according to an algorithm. For example, one bit of each portion may be added in turn to form the encryption key.”, [0067] “By dividing portions of the encryption key among combinations of the library 105, the removable medium 110, the drive 115, and the user database 240, the protection of the encrypted data 120 is increased. The right combination of user, library 105, drive 115, and storage medium 110 are need to decrypt and access the encrypted data 120, making it difficult for an unauthorized user to access the encrypted data of the removable medium 110 from the library, or for an authorized user to remove the removable medium 110 for unauthorized access away from the library 105.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds and Machani to incorporate the teaching of Astigarraga to utilize the above feature, with the motivation of increasing protection of encrypted data, and making it difficult for unauthorized users to access encrypted data, as recognized by (Astigarraga and throughout).

Regarding claim 2 (Previously Presented), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, further comprising: 
receiving a second request from the entity to generate a second symmetric key for data encryption (Tervo discloses in [0045] the mobile payment application 180 on the user equipment 114 illustrated in Figure 1 receiving a transaction request, e.g. financial payment message, from a user as disclosed in [0029], and a as a result of the request, a symmetric key is generated using the features of selecting two key parts from each key part collection 202A-D illustrated in Figure 2, as described above, Tervo further discloses in [0040] “…each generated symmetric key is used only during one request/response sequence before it is discarded.” Indicating that the second request would generate a second symmetric key); 
retrieving the first secret data element and the second secret data element (Tervo discloses in [0027] and Figures 1-2 (102) receiving, from the server 199, kay part collections 202A-D, [0040] further discloses sending renewed kay part collections 202A-D from the server 199, where key part collections 202A-B correspond to the first and second secret data element); 
dividing each of the first secret data element and the second secret data element into the number of secret data element [byte strings] (Tervo discloses in [0025] and illustrated in Figure 2 dividing each key part collection 202A-D, divided into 16 values 208 and each value is indexed with indexes 204, where the user equipment 114 selects two key part from each key part collection 202A-D, i.e. selecting two key parts from key part collection 202A, corresponding to first secret data element and two key part from the key part collection 202B, corresponding to second secret data element, and two key parts from key part collection 202C and two key parts from key part collection 202D, to generate a symmetric key, as disclosed in [0030-00031], 
examiner notes that the random selection, by the user equipment 114, of two key parts from each key part collection 220A-D is a direct result of the system identifying each key part collection and ability to divide each key part collection when randomly selecting two key parts from each key part collection); and 
generating a second symmetric key for data encryption based, at least in part, on combining a third secret data element [byte string] from the first secret data element and a fourth secret data element [byte string] from the second secret data element, wherein the third and fourth secret data element [byte strings] are distinct from the first and second secret data element [byte strings] (Tervo [0030] “At 108, the application 180 at user equipment 114 may select key parts…application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”, [0031] “At 110, a symmetric key may be generated, based on the selected key parts…user equipment 114 and/or application 180 may select the key values from each of the selected key parts 220A-D and then combine those key values to form a symmetric key. Referring again to FIG. 2, the generated key is 7613167486354513 (at 230). This generated key represents the concatenation of the selected key parts values, 76 and 13, from the first collection, the key parts values, 16 and 74, from the second collection, the key parts values, 86 and 35, from the third collection, and the key parts values, 45 and 13, from the fourth collection.”, [0040] “…each generated symmetric key is used only during one request/response sequence before it is discarded.”, 
where the random selection of two key parts from each key part collection 220A-D and the use of a generated symmetric key only once for every transaction indicates that the generated symmetric key for a second request/response utilizes different/distinct two key parts from each key part collection220A-D, where the different/distinct two key parts from each key part collection 220A-B correspond to the third and fourth secret data element).
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing secret data elements into byte strings. Rationale and motivation described in claim 1 apply.

Regarding claim 3 (Previously Presented), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, further comprising: generating a decryption policy for regenerating the symmetric key for data decryption (Tervo discloses in [0038, 0045-0046] and Figure 5 the process of regeneration of symmetric key for decryption of payload messages, corresponds to decryption policy), wherein the decryption policy includes: 
a first rule for dividing the first secret data element and the second secret data element into the number of secret data element [byte strings]; and a second rule for combining the first secret data [byte strings] from the first secret data element and the second secret data element [byte strings] form the second secret data element (Tervo discloses in [0038, 0046] the user equipment re-generating a symmetric key for decrypting an encrypted message received from the server 199, where the re-generated symmetric key relies on receiving indexes embedded in the message header to identify two key parts of each key part collections 220A-B to use for re-generating the symmetric key,    
examiner notes that the selection, based on received indexes, by the user equipment 114, of two key parts from each key part collection 220A-D is a direct result of the system identifying each key part collection and ability to divide each key part collection when selecting two key parts from each key part collection,
where the instruction for the system to be able to dissect every key part collection, corresponding the first secret data element and the second secret data element, and identify the two key parts from each key part collection and accordingly re-generating the symmetric key, corresponds to the decryption policy and the first rule,
[0030] “At 108, the application 180 at user equipment 114 may select key parts…application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”, [0031] “At 110, a symmetric key may be generated, based on the selected key parts…user equipment 114 and/or application 180 may select the key values from each of the selected key parts 220A-D and then combine those key values to form a symmetric key. Referring again to FIG. 2, the generated key is 7613167486354513 (at 230). This generated key represents the concatenation of the selected key parts values, 76 and 13, from the first collection, the key parts values, 16 and 74, from the second collection, the key parts values, 86 and 35, from the third collection, and the key parts values, 45 and 13, from the fourth collection.”, where the combining corresponds to the second rule).
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing and combining secret data elements into byte strings. Rationale and motivation described in claim 1 applies.

Regarding claim 11 (Original), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, wherein each of the first secret data element [byte string] and the second secret data element [byte string] are respectively randomly selected from the first secret data element and the second secret data element (Tervo discloses random selection of two key parts from each key part collection 202A-D, [0030] “At 108, the application 180 at user equipment 114 may select key parts. For example, application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”).
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing secret data elements into byte strings. Rationale and motivation described in claim 1 applies.

Regarding claim 12 (Original), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, wherein each of the first secret data element byte string and the second secret data element [byte string] are respectively selected from the first secret data element and the second secret data element based on an encryption policy (Tervo discloses random selection of two key parts from each key part collection 202A-D, [0030] “At 108, the application 180 at user equipment 114 may select key parts. For example, application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”, where the encryption policy includes the random selection of two key parts from each key part collection 202A-D).
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing secret data elements into byte strings. Rationale and motivation described in claim 1 applies.

Regarding claim 13 (Previously Presented), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, wherein combining the first secret data element [byte string] and the second secret data element [byte string] further includes randomly selecting the first secret data element [byte string] from the first secret data element and the second secret data element [byte string] from the second secret data element (Tervo discloses random selection of two key parts from each key part collection 202A-D, [0030] “At 108, the application 180 at user equipment 114 may select key parts. For example, application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”, [0031] “At 110, a symmetric key may be generated, based on the selected key parts…user equipment 114 and/or application 180 may select the key values from each of the selected key parts 220A-D and then combine those key values to form a symmetric key. Referring again to FIG. 2, the generated key is 7613167486354513 (at 230). This generated key represents the concatenation of the selected key parts values, 76 and 13, from the first collection, the key parts values, 16 and 74, from the second collection, the key parts values, 86 and 35, from the third collection, and the key parts values, 45 and 13, from the fourth collection.”).  
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing secret data elements into byte strings. Rationale and motivation described in claim 1 applies.

Regarding claim 14 (Original), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, wherein combining the first secret data element [byte string] and the second secret data element [byte string] further includes selecting the first secret data element [byte string] from the first secret data element and the second secret data element byte from the second secret data element based on an encryption policy (Tervo discloses random selection of two key parts from each key part collection 202A-D, [0030] “At 108, the application 180 at user equipment 114 may select key parts. For example, application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”, [0031] “At 110, a symmetric key may be generated, based on the selected key parts…user equipment 114 and/or application 180 may select the key values from each of the selected key parts 220A-D and then combine those key values to form a symmetric key. Referring again to FIG. 2, the generated key is 7613167486354513 (at 230). This generated key represents the concatenation of the selected key parts values, 76 and 13, from the first collection, the key parts values, 16 and 74, from the second collection, the key parts values, 86 and 35, from the third collection, and the key parts values, 45 and 13, from the fourth collection.”, where the random selection for concatenation corresponds to the encryption policy).  
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing secret data elements into byte strings. Rationale and motivation described in claim 1 applies.

Regarding claim 16 (Original), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, wherein an order in which the first secret data element [byte string] and the second secret data element [byte string] are combined to generate the symmetric key is based on an encryption policy (Tervo discloses random selection of two key parts from each key part collection 202A-D, where the order to combine the key parts is based on ordered index, or order agreed upon between the server and the user equipment as disclosed in [0033-0034], corresponding to encryption policy).  
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing secret data elements into byte strings. Rationale and motivation described in claim 1 applies.

Regarding claim 17 (Original), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1. 
Tervo discloses in [0024, 0027, 0033] symmetric key, e.g. AES, however, Tervo does not explicitly disclose 256-bit advanced encryption standard (AES).
Reynolds discloses wherein the symmetric key is a 256-bit advanced encryption standard (AES) key (Reynolds [0021] “The data device 14 may have one or more encryption methods 34 that may be used to encrypt the data 30. An encryption method 34 represents any type of encryption method that may be utilized to encrypt data and/or decrypt encrypted data. For example, an encryption method 30 may be RSA, Data Encryption Standard (DES), triple DES (DESS), Advanced Encryption Standard (AES), AES-256, Cryptographic hash functions, Message authentication codes (MACs), symmetric encryption methods”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo to incorporate the teaching of Reynolds to utilize the above feature, with the motivation of implementing secure communication between requesting and sending devices, as recognized by (Reynolds [0016, 0021]), by utilizing and trying one of the finite numbers of encryption methods.

Claims 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tervo et. al. (US 20140229386 A1), hereinafter Tervo in view of Reynolds (US 20190372945 A1), hereinafter Reynolds, Machani et. al. (US 9667416 B1), hereinafter Machani, Astigarraga et. al. (US 20140201539 A1), hereinafter Astigarraga, and further in view of Keshtkarjahromi (US 20210133152 A1), hereinafter Keshtkarjahromi.

Regarding claim 4 (Previously Presented), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, 
Tervo in view of Reynolds, Machani and Astigarraga do not disclose randomly selected data servers.
Keshtkarjahromi discloses wherein the first secret data element and the second secret data element are retrieved from one or more randomly selected secret data servers (Keshtkarjahromi discloses retrieving secret data packets, by randomly selecting t storage nodes out of N storage nodes, [0047] “With this threshold probability, the probability that an authorized user can retrieve data F by selecting t random storage nodes out of N storage nodes is greater than or equal to 60%. However, the user can quickly check the number of blocks at each storage and figure out if it can retrieve the data or not. In case it could not retrieve the data, it can select another set of t storage nodes randomly; this increases the probability of success in retrieving the data to 1−(1−0.6).sup.2=0.84=84%, which is significant.”, [0025] “The system is designed such that the attacker 206 cannot read any partial information about the data file 200 with access to only Z nodes.”, where the data packets comprising linear combination of file partitions and keys as disclosed in [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds, Machani and Astigarraga to incorporate the teaching of Keshtkarjahromi to utilize the above feature, with the motivation of optimize security by impeding eavesdropping and attacks, as recognized by (Keshtkarjahromi [0023]), where the random selection is one of finite selections, random or deterministic, to try.

Regarding claim 5 (Previously Presented), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, 
Tervo in view of Reynolds, Machani and Astigarraga do not disclose how data servers are selected.
Keshtkarjahromi discloses wherein the first secret data element and the second secret data element are retrieved from one or more secret data servers selected in accordance with an encryption policy (Keshtkarjahromi discloses retrieving secret data packets, by randomly selecting t storage nodes out of N storage nodes, [0047] “With this threshold probability, the probability that an authorized user can retrieve data F by selecting t random storage nodes out of N storage nodes is greater than or equal to 60%. However, the user can quickly check the number of blocks at each storage and figure out if it can retrieve the data or not. In case it could not retrieve the data, it can select another set of t storage nodes randomly; this increases the probability of success in retrieving the data to 1−(1−0.6).sup.2=0.84=84%, which is significant.”, [0025] “The system is designed such that the attacker 206 cannot read any partial information about the data file 200 with access to only Z nodes.”, where the data packets comprising linear combination of file partitions and keys as disclosed in [0035], where the retrieval is based on retrieving from more than z storage nodes, where [0049] “The first Z storage nodes are allocated to store the keys only, however the remaining N−Z storage nodes store the file partitions masked with keys.”, where the access to the packet is based on accessing more than z nodes as disclosed in [0025], where the masked partition are decrypted as disclosed in [0030], the above process correspond to encryption policy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds, Machani and Astigarraga to incorporate the teaching of Keshtkarjahromi to utilize the above feature, with the motivation of optimize security by impeding eavesdropping and attacks, as recognized by (Keshtkarjahromi [0023]).

Regarding claim 7 (Original), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, 
Tervo in view of Reynolds, Machani and Astigarraga do not disclose the below limitation.
Keshtkarjahromi discloses wherein the first secret data element is retrieved from a first secret data server and the second secret data element is retrieved from a second secret data server (Keshtkarjahromi (Keshtkarjahromi [0025] “a subset 204 of the edge storage nodes 202 can be accessed by the attacker 206 such that the attacker 206 can at least view the data of interest stored on the subset 204. For purposes of this disclosure, the value Z signifies the maximum number of nodes to which the attacker 206 has access. The system is designed such that the attacker 206 cannot read any partial information about the data file 200 with access to only Z nodes. An authorized user will have access to more than Z of the nodes and therefore can read the data file 200. In some embodiment, the authorized user will need access to all of the edge nodes 202 to read the data file 200, and in other embodiments the authorized user may be able to read the data file 200 with fewer than all of the nodes 202, but more than Z nodes.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds, Machani and Astigarraga to incorporate the teaching of Keshtkarjahromi to utilize the above feature, with the motivation of optimize security by impeding eavesdropping and attacks, as recognized by (Keshtkarjahromi [0023]).

Regarding claim 8 (Previously Presented), Tervo in view of Reynolds, Machani, Astigarraga and Keshtkarjahromi teaches the computer-implemented method of claim [[1]] 4, 
Tervo in view of Reynolds do not disclose randomly selected data servers.
Keshtkarjahromi discloses wherein the first secret data element and the second secret data element are randomly retrieved from the one or more randomly selected secret data servers (Keshtkarjahromi discloses retrieving secret data packets, by randomly selecting t storage nodes out of N storage nodes, [0047] “With this threshold probability, the probability that an authorized user can retrieve data F by selecting t random storage nodes out of N storage nodes is greater than or equal to 60%. However, the user can quickly check the number of blocks at each storage and figure out if it can retrieve the data or not. In case it could not retrieve the data, it can select another set of t storage nodes randomly; this increases the probability of success in retrieving the data to 1−(1−0.6).sup.2=0.84=84%, which is significant.”, [0025] “The system is designed such that the attacker 206 cannot read any partial information about the data file 200 with access to only Z nodes.”, where the data packets comprising linear combination of file partitions and keys as disclosed in [0035], examiner notes that the random selection of the storage nodes results into random retrieval of secret data elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds, Machani and Astigarraga to incorporate the teaching of Keshtkarjahromi to utilize the above feature, with the motivation of optimize security by impeding eavesdropping and attacks, as recognized by (Keshtkarjahromi [0023]), where the random selection is one of finite selections, random or deterministic, to try.
 
Regarding claim 9 (Previously Presented), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 5, 
Tervo in view of Reynolds, Machani and Astigarraga do not explicitly disclose the below limitations. 
Keshtkarjahromi discloses wherein the first secret data element and the second secret data element are retrieved from the one or more secret data servers based on the encryption policy (Keshtkarjahromi discloses retrieving secret data packets, by randomly selecting t storage nodes out of N storage nodes, [0047] “With this threshold probability, the probability that an authorized user can retrieve data F by selecting t random storage nodes out of N storage nodes is greater than or equal to 60%. However, the user can quickly check the number of blocks at each storage and figure out if it can retrieve the data or not. In case it could not retrieve the data, it can select another set of t storage nodes randomly; this increases the probability of success in retrieving the data to 1−(1−0.6).sup.2=0.84=84%, which is significant.”, [0025] “The system is designed such that the attacker 206 cannot read any partial information about the data file 200 with access to only Z nodes.”, where the data packets comprising linear combination of file partitions and keys as disclosed in [0035], where the retrieval is based on retrieving from more than z storage nodes, where [0049] “The first Z storage nodes are allocated to store the keys only, however the remaining N−Z storage nodes store the file partitions masked with keys.”, where the access to the packet is based on accessing more than z nodes as disclosed in [0025], where the masked petitions are decrypted as disclosed in [0030], the above process correspond to encryption policy) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds, Machani and Astigarraga to incorporate the teaching of Keshtkarjahromi to utilize the above feature, with the motivation of optimize security by impeding eavesdropping and attacks, as recognized by (Keshtkarjahromi [0023]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tervo et. al. (US 20140229386 A1), hereinafter Tervo in view of Reynolds (US 20190372945 A1), hereinafter Reynolds, Machani et. al. (US 9667416 B1), hereinafter Machani, and Astigarraga et. al. (US 20140201539 A1), hereinafter Astigarraga, and Singhal (US 8363834 B1), hereinafter Singhal.

Regarding claim 15 (Original), Tervo in view of Reynolds, Machani and Astigarraga teaches the computer-implemented method of claim 1, wherein an order in which the first secret data element [byte string] and the second secret data element [byte string] are combined to generate the symmetric key [is random] (Tervo discloses random selection of two key parts from each key part collection 202A-D, [0030] “At 108, the application 180 at user equipment 114 may select key parts. For example, application 180 may randomly select 2 key parts from each collection, as depicted at 220A-D at FIG. 2.”, [0031] “At 110, a symmetric key may be generated, based on the selected key parts…user equipment 114 and/or application 180 may select the key values from each of the selected key parts 220A-D and then combine those key values to form a symmetric key. Referring again to FIG. 2, the generated key is 7613167486354513 (at 230). This generated key represents the concatenation of the selected key parts values, 76 and 13, from the first collection, the key parts values, 16 and 74, from the second collection, the key parts values, 86 and 35, from the third collection, and the key parts values, 45 and 13, from the fourth collection.”, [0033-0034] disclose the order of coming key parts to form the symmetric key).    
Tervo does not explicitly disclose byte strings as discussed in claim 1.
Reynolds discloses dividing secret data elements into byte strings. Rationale and motivation described in claim 1 applies.
Tervo discloses generating symmetrical key from key parts, Reynolds discloses byte strings, however, Tervo in view of Reynolds, Machani and Astigarraga do not disclose the order of combining two key/secret elements is random. Emphasis in italic.
Singhal discloses wherein an order in which the first secret data element string and the second secret data element byte are combined to generate the symmetric key is random (Singhal Col 5 line 40-50 “two keys are concatenated in a random order to yield a key of twice the length of the prior art key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tervo in view of Reynolds to incorporate the teaching of Singhal to utilize the above feature, with the motivation of producing a stronger key, as recognized by (Singhal Col 5 line 40-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497